Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 105-124 are currently pending and amendments the claims filed on 07/06/2020 are acknowledged.  
Election/Restriction
Applicant's election with traverse of Group I, claims 105-114 in the Reply filed on 01/13/2022 is acknowledged.  By way of applicant’s election, claims 115-124 have been withdrawn from further consideration. Therefore, claims 105-114 are examined on the merits to which the following grounds of rejections are applicable.  
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that examining Groups I-V together does not cause serious burden imposed on the Office if restriction is not required, according to MEPE 803(II). 
The Examiner responds that this is not found persuasive because this application is a national stage entry of a PCT, which follows Unity of Invention rules.  See MPEP § 823.  There is no requirement for a showing of undue burden in searching the groups together under the Unity of Invention rules.  See MPEP §1893.03(d). Accordingly, applicant’s arguments are not persuasive. 



Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

Claim Objections
Claims 106-108 are objected to minor informalities under 37 CFR 1.75. 
Each of claims 106-108 is not written in a proper Markush-type claim format where the Markush-type claim should recite alternatives in a format such as "selected or chosen from the group consisting of A, B, and C." Alternatively, the term "and" can be changed to "or." (see MPEP 2111.03 –II and 2117 and MPEP 2173.05(h)).  
Appropriate correction is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 107 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 107 recites “Bergamotene (alpha-cis-Bergamotene)(alpha-trans-Bergamotene) … licorice root extract or derivative thereof (e.g., glycyrrhizic acid or glycyrrhetinic acid)” and that is, Claim 107 recites various ingredients using parenthesis and thus is vague and indefinite because this claim uses parentheses to comments on or qualify part of the sentences. It is unclear whether the limitations in parentheses are meant to be limitations in the claims or whether they are only suggestions/examples.  As such, the metes and bounds of the claim cannot be determined. Appropriate correction is required. 
Claim 107 recites “licorice root extract or derivative thereof (e.g., glycyrrhizic acid or glycyrrhetinic acid)”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation of licorice root extract or derivative thereof, 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 105-114 are rejected under 35 USC 103 as being obvious over Tamarkin et al. (US2008/0292560A1, IDS of 07/06/2020) in view of Shmulewitz et al. (WO2016/174661A1, IDS of 07/06/2020) and Kleidon et al. (US2018/017297&A1, IDS of 07/06/2020); and Mateu et al. (US2014/0336308A1). 
Specifically, claims 105-111 are rejected by Tamarkin in view of Shmulewitz and Kleidon; and 
Claims 112-114 are rejected by Tamarkin in view of Shmulewitz and further in view of Mateu.  




Applicant claims including the below claim 105 filed on 07/06/2020:

    PNG
    media_image1.png
    275
    1115
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Tamarkin teaches silicone in glycol pharmaceutical and cosmetic compositions with accommodating agent (title); the compositions comprise cannabinoid ([0735]) such as cannabidiol, etc. ([0736]), terpene such as terpene alcohol, terpene hydrocarbons, terpene esters, terpinene, terpineol, terpinyl acetate and derivatives ([0480]), solvent carrier selected from PEG or propylene glycol or secondary solvent and silicone (abstract) in an amount of about 50 to about 98% which overlaps the instant range of about 80 to about 95% and the silicone includes polydimethylsiloxane and silicone cross polymer ([0222] and [0298]); the composition further contains flavonoids such as quercitin and rutin ([0351]), organic carrier as hydrophobic solvent such as oil including corn oil, cottonseed oil, flaxseed oil, hempseed oil, soybean oil, etc. ([0407]-[0408]); retinol ([0500]) analgesics such as salicylate ([497]), d-limonene ([0746]), linolenic acid ([0850]), hexanoic acid ([0693]) which would read on terpene (instant claim 105 (in part) and instant claims 106-112).    

Shmulewitz teaches pharmaceutical composition comprising a cannabinoid such as THC, THCA, CBD, CBN, CBG, CBC, CBL, CBV, THCV, CBDV, CBCV, CBGV, CBGM (claim 9 of prior art), acylethanolamine such as palmitoylethanolamine (PEA) (claim 13 of prior art) which reads on the claimed PPAR-alpha agonist and a carrier such as water and oils (page 13, last second para.); and teaches cannabinoid and N-acylethanolamine is used in a molar ratio of 1:0.5 to about 1:2 (claim 3 of prior art) and 1mg to 10 mg cannabinoid and about 200-1800mg N-acylethanolamine a salt (claims 8 and 11 of prior art); and N-acylethanolamine prevents or ameliorate a variety of side-effects associated with cannabinoid consumption and increases potency of cannabinoids (page 5, second para.).
However, Tamarkin in view of Shmulewitz teaches the amounts of cannabinoid, terpene, and carrier. The deficiency is curd by Kleidon. 
Kleidon cannabinoid in an amount of 0.1 to 50% ([0045]) which overlaps the instant range of about 0.1 to about 10%; and terpene compounds can include but are not limited to myrcene, limonene, linalool, trans-ocimene, cis-ocimene, alpha-pinene, beta-pinene, alpha-humulene (alpha-caryophyllene), beta-caryophyllene, delta-3-carene, trans-gamma-bisabolene, cis-gamma-bisabolene, trans-alpha-farnesene, cis-beta-farnesene, beta-fenchol, beta-phellandrene, guajol, alpha-gualene, alpha-eudesmol, beta-eudesmol, gamma-eudesmol, terpinolene, alpha-selinene, beta-selinene, alpha-terpineol, fenchone, camphene, cis-sabinene hydrate, alpha-trans-bergamotene, alpha-cis-bergamotene, borneol, gamma-curcumene, alpha-thujene, epi-an amount of about 0.1 to 50% ([0055]) which overlaps the instant range of about 0.1 to about 10%.
Tamarkin in view of Shmulewitz and further in view of Kleidon teaches the amounts of cannabinoid, terpene, and carrier. The deficiency is curd by Mateu. 
Mateu teaches a personal care composition comprising cold process formulation aids (CPFAs) where the CPFA includes polymers and wax (abstract) and the CPFA is provided in the form of cream, lotion, sunscreen,  cosmetics, etc. (see e.g., the Examples) and the polymers include e.g., dimethicone cross polymer (2%) and dimethicone (4%) (e.g., [0313]) and Mateu teaches embodiments without cyclic silicone compounds (e.g., the Examples). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Tamarkin is that Tamarkin does not expressly teach PPAR-alpha agonist of instant claim 105. The deficiency is cured by Shmulewitz. 
2. The difference between the instant application and Tamarkin/Shmulewitz is that Tamarkin/Shmulewitz does not expressly teach does not expressly teach the amounts of cannabinoid, terpene, and carrier of instant claim 105. The deficiencies are curd by Kleidon. 

4. The difference between the instant application and the applied art is that the applied art does not expressly teach species other than those of cannabinoid, terpene, and flavonoid of the applied art. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). 


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add n-acylethanolamine as PPAR-alpha-agonist of Shmulewitz to the composition containing cannabinoid, terpene and carrier of Tamarkin. 
One of the skilled in the art would have been motivated to do so because addition of PPAR-alpha-agonist prevents or ameliorate a variety of side-effects associated with cannabinoid consumption and increases potency of cannabinoids, as taught by Shmulewitz. 

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize the amounts of cannabinoid, PPAR-alpha-agonist, terpene and carrier of the applied art with the claimed amounts. In particular, Tamarkin teaches overlapping amount of solvents; Kleidon teaches overlapping amounts of cannabinoid and terpene.  MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 


3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the silicone compounds of Tamarkin with the claimed ratio of polydimethylsiloxane and silicone cross polymer and the composition being free of cyclic silicones, as taught by Mateu.
One of the skilled in the art would have been motivated to do so because optimizing the ratio of PDMS and silicone cross polymer with the claimed ratio would enhance the properties of the composition, devoid of criticality evidence to the contrary and designing or selecting the composition being free of cyclic silicones would be a matter of choice, as taught by Mateu. 

4.  The claimed species other than those of the applied art would be equivalent to those of the applied art and thus would be obvious variation. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/            Primary Examiner, Art Unit 1613